DETAILED ACTION
This Office Action is with regard to the most recent papers filed 3/9/2021/.

Response to Arguments
Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive.
Applicant focuses on the newly amended subject matter of tracking a health status.  However, as detailed in the rejection below, Ramanathan teaches the tracking of performance metrics for the servers, then uses these performance metrics to make decisions with regard to the routing policies of the blue/green deployment environment (Ramanathan: Paragraph and [0044] and Figure 3).  Thus, lacking specific detail of how the health status is tracked or the nature of the health status, such performance metrics (which serves to indicate the health of the system, enabling the decisions of whether to proceed or stop an update to be made) appears to be within the scope of such.  It is also noted that the “version map,” as claimed, does not provide any specific structure or detail with regard to the map, but is instead recited in terms of what such map “indicates,” where the term “indicates” does not specify any information that is in the version map or any structure, but instead requires that the information and/or structure of such version map can somehow be used to determine or infer the health status and version of individual nodes, even if such determination/inference is never made by the system or cannot be made with absolute confidence.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,560,372 in view of US 2016/0139910 (Ramanathan). 
With regard to claims 21-40, the instant claims are substantially within the scope of claims 1-20 of ‘372.  The claims of ‘372 fail to include, but Ramanthan teaches:
performing, by one or more processors and associated memory that implement a request router: 
tracking a health status of individual ones of a plurality of backend nodes (Ramanathan: Paragraphs [0044] and [0053].  Performance metrics are collected from the server, and provided in a steering performance database.);
maintaining a version map that indicates, for individual ones of the backend nodes, the health status of the backend nodes (Ramanathan: Paragraphs [0002] and [0044] and Figure 3).
performing, by one or more processors and associated memory that implement a manager node that controls the request router: 
receiving one or more rules via a configuration interface, wherein at least one of the one or more rules specifies a condition that triggers the rule and an update to the routing policy of request router in response to the condition (Ramanathan: Figure 6 and Paragraph [0040].  Deployment updates can be made responsive to analytics, where such adjustments can be made using customer steering rules, where such would be received via some form of configuration interface (whether the interface is a network interface, graphical user interface, application interface, etc.).);  
detecting, based at least in part on metrics received from the request router, that the condition is met (Ramanathan: Figure 6 and paragraph [0053].  Based on the metrics, the steering policies adjustments can be made.); and 
responseve to the detection, causing the routing policy of the request router to be updated in accordance with the rule (Ramanathan: Figure 6).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 28-29, 31, 35-36, and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0139910 (Ramanathan).
With regard to claim 21, Taber discloses method, comprising: 
performing, by one or more processors and associated memory that implement a request router: 
tracking a health status of individual ones of a plurality of backend nodes (Ramanathan: Paragraphs [0044] and [0053].  Performance metrics are collected from the server, and provided in a steering performance database.);
maintaining a version map that indicates, for individual ones of the backend nodes, the health status of the backend node and a version of different versions of a resource that are deployed on the plurality of backend nodes (Ramanathan: Paragraphs [0002] and [0044] and Figure 3.  The system has information that provides for different versions (e.g. old environment 
receiving a routing policy, wherein the routing policy specifies relative proportions of requests to be routed to the different versions of the resource (Ramanathan: Paragraph [0002].  As above, the blue deployment is phased out in favor of the green deployment, where the distribution would be a routing policy.); and 
routing a plurality of requests to the plurality of backend nodes according to a routing policy and the version map (Ramanathan: Paragraph [0002].  The requests are routed to the different versions.); and 
performing, by one or more processors and associated memory that implement a manager node that controls the request router: 
receiving one or more rules via a configuration interface, wherein at least one of the one or more rules specifies a condition that triggers the rule and an update to the routing policy of request router in response to the condition (Ramanathan: Figure 6 and Paragraph [0040].  Deployment updates can be made responsive to analytics, where such adjustments can be made using customer steering rules, where such would be received via some form of configuration interface (whether the interface is a network interface, graphical user interface, application interface, etc.).);  
detecting, based at least in part on metrics received from the request router, that the condition is met (Ramanathan: Figure 6 and paragraph [0053].  Based on the metrics, the steering policies adjustments can be made.); and 


With regard to claim 28, Ramanathan discloses wherein the detecting of the condition comprises: analyzing the metrics to determine a comparison metric that indicates a performance difference between a newer version of the resource and an older version of the resource; and determining that the condition is satisfied based at least in part on the comparison metric (Ramanathan: Paragraph [0026].  Scores can be provided that summarizes the success of the updated environment, which would highlight if the scores are not a success (e.g. performance is reduced) or a success (e.g. performance is similar or increased, depending on the goals of the deployment), where metrics would only need to indicate a performance difference (the term “indicate” being interpreted to mean that such would be able to be used by some other entity to decide if there is a performance difference.).  

With regard to claim 29, Ramanathan discloses wherein the detecting of the condition comprises: counting respective numbers of different types of errors generated by requests routed to the particular version; and determining that the condition is satisfied based at least in part on the number of a particular type of error (Ramanathan: Paragraph [0026].  Errors can be tracked as a metric, where the metrics would then be used to determine if the upgrade should proceed.).  

With regard to claims 31, 35, and 39, the instant claims are similar to claims 21 and 28, and are rejected for similar reasons.

With regard to claim 36, Ramanathan discloses wherein the manager node is configured to: monitor the metrics for the particular version of the resource; in response to a detection that metrics 

With regard to claim 40, the instant claim is similar to claim 36, and is rejected for similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 27, 30, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan.
With regard to claim 22, Ramanathan fails to teach, but Official Notice is taken that it would have been well-known in the art at the time of filing to have the version map assigns the different versions to different respective ports on the backend nodes (more specifically, when presenting different concurrently running applications, whether on the same server or different servers, it was well-known in the art to have different ports assigned for different applications, where in a green/blue 

With regard to claim 27, Ramanathan fails to disclose, but Official Notice is taken that it would have been well-known in the art to have the detecting of the condition comprises: analyzing the metrics to determine a diversity metric for a particular version of the resource, wherein the diversity metric is based on amounts of different request types that have been handled by the particular version of the resource; and determining that the condition is satisfied based at least in part on the diversity metric (more specifically, it was well-known in the art to, when performing a test of a system, to ensure that different components of the system has handled a threshold amount of load (such as different functions handling different types of requests corresponding to the requests).).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize some diversity metric to ensure that a decision is not made to change allocations until there is enough data to properly evaluate the metrics associated with the versions.  

With regard to claim 30, Ramanathan fails to disclose, but Official Notice is taken that it would have been well-known in the art to have the detecting of the condition comprises: analyzing the metrics to determine a latency metric for a particular version of the resource that indicates an amount of time between routing a request to the particular version of the resource and receiving a response from the particular version of the resource; and determining that the condition is satisfied based at least in part on the latency metric (more specifically, the measurement of a latency caused by a server application to a request (as opposed to the overall round trip latency, such as disclosed by Ramanathan (Ramanathan: 

With regard to claim 32, the instant claim is similar to claim 22, and is rejected for similar reasons.

With regard to claim 33, Ramanathan fails to disclose, but Official Notice is taken that it would have been well-known in the art to have the manager node is configured to: aggregate metrics from a plurality of request routers including the request router; analyze the aggregated metrics to detect that the condition is met; and sending messages to the plurality of request routers to update the respective routing policy of the plurality of request routers (more specifically, the use of multiple routers (distributed routers) and the collective control of such distributed routers was well-known in the art (where the routers would make routing and policy decisions based on a leader).).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to aggregate metrics from a plurality of routers, analyze the aggregated metrics to detect the condition is met, and send messages to the routers to update the routing policies to provide a scalable system (where more routers can be added as needed) that provides unified policy decisions through a leader, such that any rollout using the blue/green deployment would maintain a high level of control even when adding additional routers to handle additional traffic.

With regard to claim 34, the instant claim is similar to claim 27, and is rejected for similar reasons.

Claim Rejections - 35 USC § 103
Claims 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan in view of US 10,310,906 (Kancharla).
With regard to claim 23, Ramanathan fails to disclose, but Kancharla teaches performing, by the request router: discovering, based on messages received from the plurality of backend nodes, the different versions of the resource that are deployed on individual ones of the plurality of backend nodes (Kancharla: Column 3, lines 59-67.  Heartbeats can be received to determine a status of a host, which would include a version of software installed on the computing node.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to discover the different versions of resources using heartbeat messages, as in Kancharla, to maintain accurate information on the status of the different computing nodes, including version information and resource utilization information, thus providing more up-to-date information for the distribution of tasks in the green/blue deployment with less chance for user error (such as manually entering in the wrong version information).  

With regard to claim 24, Ramanathan in view of Kancharla teaches that the discovering of the different versions comprises: receiving periodic heartbeat data from a backend node of the plurality of backend nodes; and determining a specific version of the resource deployed on the backend node based on the heartbeat data (Kancharla: Column 3, lines 59-67.  The messages are heartbeat messages.).   

With regard to claim 25, the instant claim is substantially within the scope of claim 24, and is thus rejected for similar reasons (more specifically, a heartbeat is a type of message.).

With regard to claim 26, Ramanathan in view of Kancharla teaches that the discovering of the different versions comprises: determining the different versions based on metadata (Kancharla: Column 3, lines 59-67).  Ramanathan in view of Kancharla fails to teach, but Official Notice is taken that it would have been well-known in the art to have the metadata in a response generated by a backend node in response to a request routed to the backend node by the request router (more specifically, a heartbeat mechanism involves pushing status information to a recipient, where having a pull mechanism (e.g. request status information) to receive such information was a well-known alternative to the heartbeat mechanism.).  Accordingly, it would have been obvious to one of ordinary skill in the art to have the metadata sent in response to a request to allow the request router to determine when such information is desirable to be received, which would allow for aggregation of such information (requiring less communications) or scheduling of such information to be determined by the request router (thus preventing the request router from being overloaded by heartbeat messages at inopportune moments.).  

Claim Rejections - 35 USC § 103
Claims 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan in view of US 2016/0042183 (Ciordas).
With regard to claim 37, Ramanathan fails to disclose, but Ciordas teaches that the particular version is indicated by a composite version identifier that includes multiple component version identifiers of a plurality of different components of the resource used by the backend nodes (Ciordas: Paragraph [0037].  Composite versions of parameters can be used to compress/aggregate such parameters.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have composite versions formed from component versions to allow for compression of all of the 

With regard to claim 38, Ramanathan in view of Ciordas fails to teach, but Official Notice is taken that it would have been well-known in the art to have the resource implemented in a stack that includes an application-level component and a database-level component, and composite version identifier indicates respective version identifiers of the components in the stack (more specifically stacks that involve an application component and a database component were well-known in the art.  Further, application and database version numbers were known in the art, where these would then be applied to the composite version of Ciordas.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have an application and database level component in a stack to provide for a typical architecture for providing an application and data that the application needs (from the database) while expressing the versions of the complete stack in a manner as addressed in the rejection of claim 37.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144.  The examiner can normally be reached on Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444